Citation Nr: 1018095	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  02-16 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Service connection for prostate cancer as a result of 
claimed exposure to ionizing radiation.

2.  Service connection for skin cancer as a result of claimed 
exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Douglas J. Rosinski. Attorney 
At Law


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The Veteran had active service from March 1944 to February 
1946.

The appeal arises from a rating decision in February 2002 by 
the above Department of Veterans Affairs (VA) Regional Office 
(RO).  In December 2006, the Board denied the Veteran's 
claims.  

The Veteran appealed this decision to the United States Court 
of Appeals for Veterans Claims (Court), which in an August 
2008 Memorandum Decision, vacated the Board's decision and 
remanded the case for action consistent with the directives 
contained therein.  The case was then remanded by the Board 
in February 2009 for additional development and 
readjudication.  

The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  By 
August 2008 Order, the Court vacated the December 2006 
decision and remanded the case to the Board for further 
action consistent with the directives contained therein.  The 
case was then remanded by the Board in February 2009 for 
additional development and readjudication.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Following a review of the Veteran's claims file, the Board 
finds that development requested in its February 2009 remand 
has not been performed.  In Stegall v. West, 11 Vet. App. 
268, 271 (1998), the Court concluded that the Board had erred 
when it considered a claim when the RO had not conformed to 
the dictates of the earlier Board remand.  

In an October 2005 opinion, the designee of the VA Under 
Secretary for Health concluded that it was improbable that 
the Veteran's current prostate and skin cancers were related 
to his in-service radiation exposure.  Although, for the most 
part, she based her opinion on the Interactive 
Radioepidemiological Program (IREP) of the National Institute 
of Occupational Safety and Health (NIOSH), she also cited to 
the publication, Biologic Effects of Ionizing Radiation (BEIR 
V).  

In his appeal to the Court, the Veteran (through his 
representative) argued that the Under Secretary's report was 
flawed because it was based on an outdated scientific study 
in the BEIR V, rather than the more recent addition to the 
publication series, BEIR VII.  However, because the BEIR VII 
study was released in 2006, during the pendency of the 
appeal, it only stands to reason that it was not cited in the 
October 2005 report.

The Board, in its 2009 Remand, requested that the VA Under 
Secretary for Health, provide an additional opinion 
discussing the relevance of the BEIR VII to the Veteran's 
claims under 38 C.F.R. § 3.311.  A revised report and VA 
advisory opinion were issued in December 2009 and January 
2010, respectively.  However, neither mentions BEIR VII, much 
less discuss its significance to the Veteran's claims and 
thus are clearly not responsive to the remand order.  

The Board recognizes that the case was previously remanded 
and regrets further delay; however, it must be noted that the 
Court in a number of cases has determined that where the 
record before the Board is inadequate, a remand is mandatory 
rather than permissive.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993); Sanders v. Derwinski, 1 Vet. App. 88 (1990); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The AMC/RO should also issue to the 
Veteran any additional or corrective VCAA 
notice with regard to his claims, such as 
providing him with updated notice of what 
evidence has been received and not 
received by VA, as well as who has the 
duty to request evidence, and what 
development must be undertaken by VA in 
accordance with applicable case law.  See 
generally Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); 38 U.S.C.A. 
§§ 5100, 5103, 5103A; 38 C.F.R. § 3.159 

2.  The AMC/RO should return the case to 
the VA Under Secretary of Health for a 
revised report.  The revised report 
should address the Veteran's service 
connection claims under 38 C.F.R. § 
3.311.  In doing so, the revised report 
should consider BEIR VII, or explain in 
detail why such evidence is inapplicable 
in this matter.

3.  To help avoid future remand, the 
AMC/RO must ensure that the requested 
actions have been accomplished (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
readjudicate the claims by evaluating all 
evidence obtained since the last 
supplemental statement of the case (SSOC) 
was issued.  If the benefits sought on 
appeal remain denied, furnish the Veteran 
and his attorney an appropriate SSOC 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal, including 
VCAA and any other legal precedent.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr.  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


